Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 10, 1981, which affirmed the decision of an Administrative Law Judge sustaining an initial determination of the Industrial Commissioner which disqualified claimant from receiving benefits because he lost his employment through misconduct. Claimant, a hearing officer in the New York State Department of Social Services, was charged by his employer with various acts of misconduct, including gross insubordination, failure to obey his supervisors, and failure to properly perform his duties. Pursuant to the collective bargaining agreement between claimant’s union and the employer, the matter was submitted to binding arbitration. After a hearing, at which claimant was permitted to introduce evidence, cross-examine witnesses and argue his position, the impartial arbitrator found him guilty as charged and further, that his termination, the penalty sought by the State, was appropriate. At issue is the effect of the arbitrator’s finding on claimant’s application for unemployment insurance benefits. The doctrines of claim preclusion and issue preclusion between the same parties apply to awards in arbitration as they do to adjudications in judicial proceedings (Matter of American Ins. Co. [Messinger — Aetna Cas. & Sur. Co.], 43 NY2d 184 [parties and dispositive issues identical]). However, to invoke the doctrine of issue preclusion, there must be an identity of issue (Schwartz v Public Administrator of County of Bronx, 24 NY2d 65, 71; see Siegel, New York Practice, §§442-443, pp 585-587). Here the decisive issues before the arbitrator and the Administrative Law Judge were dissimilar and *859the fact-finding process before an arbitrator will not preclude the Administrative Law Judge from conducting a hearing upon the merits (Matter of Morgen [CBS, Inc. — Ross], 54 AD2d 523). As we stated, “[a]n employer may be completely justified in discharging an employee, yet the grounds for the firing may not constitute misconduct within the meaning of subdivision 3 of section 593 of the Labor Law”. (Id., at p 524.) Moreover, it is noted that the Industrial Commissioner, while not a party to the arbitration proceeding, is a party to the subject proceeding (cf. Guard-Life Corp. v Parker Hardware Mfg. Corp., 50 NY2d 183, 196). Since the board relied exclusively upon the arbitrator’s findings, there is no substantial evidence on the present record to support the board’s determination. Decision reversed, with costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent herewith. Kane, J. P., Main, Mikoll and Herlihy, JJ., concur.